402       ’

      OFFICE   OF   THE   ATTORNEY     GENERAL    OF TEXAS
                              AUSTIN




                                                                         ,   .
                                                          r\
                                                     /’        \




Dlar 81.r:




                                                  8lOIlU?
                                                  clnot Ohal?-
                                                   rklng 8noth.r
                                                   t mime puson
                                                   he dutlor of
                                                 until his tera




     m,, rdq,,00wb814iqr.
             “\      I
           9. \ C0u.U a&.oinot   ohalrsan who 18
     8ookiBg  anoth8r.'offlOO8ppoint 8oa0 other par-
     son to ooncluot'thaprinry aleotlon and bold
     hi8 prooinbt.'ohalrmn'r otiloe until hi8 term
     expIrea.*
           In the brief aoooaaoying pur letter you ralre the
queetion ot 8 OoBfAIot b0tw00B ArtiOh gQ40, Revl80d Civil
iitatutea, and the rosunm of A. 0. Opinion No. 0-BiW8 round in
the Nay isrue of Attornol  tiaorcl* a Opinion tieports. ._Tar
m    oonrenl8noe we fir0 0Bolorlng 8 copy of raid OpiBiOB,    8
study of wh10h will explain the slightly lnietadfng prune.
                                                                    .



          COPY first qUe@tiOa 18 Sully 8nmerod           by our
OptAniOnNO. 04818, rhloh read@ ir wrt;
              701~    latter rrqu88tlng the opinion of
       this   dO~Ut;lreBt       18 a8 fO1lOVS~

                     “‘Thr      &COSUkt COWtJCbAlriaRB
              Oi &UStOA i8
              for the gtsto
              ti-    h88
              AUt 006lttSO     RUtio( WhOthSr he
              ahou&d nsigo 88 CouAt;r Ohirsan be-
              for@ th8 Sl~OtiOA, Sboo;L6 hS MkS
              th eraoe lfOr,881d.


            “AAIlll&lblo perma IU~ boaomoa odU-
       bat0 to? th8 OfitS@ Ot DOpr@88AtAtiVO in th@
       State kgislatAr8 AAd h8ro his name prints&
       Up00 th0 ballot, tldU8  IOU  StatUtS Of tb
       atat0 iorbldr,



            'WiWthU W a06 th. -rO ORAdidSOr Of
       th8 OhlrMn   iOr anothor ofiloo would 1~80
       hOtO a8 Mtter Of bw taOat hi8 Offi       @?
       oouatJ ohairman, wo rued mot deolde aud a0
       not &elde.
              'Ib'e
                  find       in ths statutes nor In
                             nothing
       the d001810~8      roti mkr Ohm presmt ooun-
                             that
       tr ohairman o? your oouaty ineligible for lnothrr
       offloe to be fllI8d at the qiproaohing prlm8ry
       llSOtb A, Or that WOUl6 &WVOAt hi8 mm    be-
       prkte6 upon tho ballots at the appro8ohing oleo-




             Tho oploloa rrm rhloh we have &at   qwt86 holila
that   it  ii AOt AeOOSSW~ for a 04UBty OhliriWA t0 first rOSi&A
y&ai?~anShip        b&on   b sABOuAoe8 as a OaA4ldatO iOr another
            That hollw   ti80 8pp11.8 t0 8 pt.Obt   O&i-B.
m QdStiO.onof whotbrr Or AOt l OOUllty Or PreOiBet OhA%l'A6A
ipso taoto    r808ter his obrlnaan8hlpnhm ba beooues a oandldate
.                                                                     4414

Honorable Sam B8In, Page 8


iOr 8 OiYil OffiOe WuS AOt OOBSidUd            iA Said OpiAtOB. ::O
b0li0ve that this    point   la   BOW   raised by your WOOAd quer-
tiOA.
            art1018 AQ40, Rerlred Civil Statutrs, 88 amendeb,
AOtS   46th kglSl&lEe,   p. 894, in part, reads 88 r011ar:

             -0 one who &old8 uI o?floa of profit
       or trust tlndu the United States or this
       3tate, or in any city or town in thla State,
       Or within thirty (30) day@ &tU   r88ialAg
       or being b~Sd88~b  from lny 8UOh OffIce, ex-
       oept 8 notary publlo, or who la a ekndld8te
       for OfiiOe, or who ha8 80t paid hi8 Foil Tax,
       shall aot a8 jod&e,    olerk     or   8upuYiror   of




       Our@)

           The undermoored part 0r said artlole maker it very
olenr th a tl pu8OA oannot sot 88 ohlrman or member oi 8Ar
4l8trIot, 0oMty 0r olty lxaoutlre oorlttee of a polltloal
party who la a oandldate for 8 01~11 offI00. It, thertior0,
logioally iOllOU8 that  when ruoh a oomilttewtan beoorus a
osndidnte for 8 olvll offI    he hn8 by hi8 oral80t dISQU8liried
hlaself troa further serving his party as 00aaittuinan   Ed his
polltioal 0rfi00 0r oomitteoiman lQ80 raOtO beeoaes maant.

          ThS SMWU   to TOW SMOAd qW@tiOA 18 OOntrOlbd     by
Art1010 3110, Herlrod Civil Statutes of Texas, AOtS of the 1st
called J~SSIOA, 1905, at p. MO:
            Herr   shall br for laoh politioal party
       requlrrd by thin law to hold prlmry llrotions
EoAOrabl. SU    hiA,   PagO 4


    primary rleotion day; the oountp ohalman       by
     the   qualified voters of the whole oouaty,




    executive  oomlttor of sll dirtriots of which
    hi8  OOUnty 18 d part, aftathe di@triCt   comlttse
    thus forsrd shell eleot ite o?iA ohalrmn.     m
    raoanoy in the offloe of ohalrmn. oounty or
     rmclnct. or MY membu of auoh oomittee rhall
               by 4 !ssjOfity Tot, of 84    lxeoutlve
    %aI%~~~G     The li@t of 4lection $oiAot     ohaIr-
    men fm t e ooanty ahoirmn 80 elaoted, shall
    be cer?Affea by the oounty comentlon to the
    Oounty olork, 4lOAgUIlth the other AOllliB448  OS
    said party. Ii there are A0 ropuests     filed tor
    04Adidat48 for oounty ati prsoinat ohdram,      a
    blank apaae 8hail be left on the tlckot beneath
    the d48igntAtiOBOf eUCh WSItfOA.      Acts, lat
    C.b. 1905, p: 649." (Undereoorlng ours)
          This article outlllus the prOCedrp4 for the oleo-
tion of the praoinot chalrmtn and the procedure for ri1lIng
. rroanoy ln the ofilor. Acoordlngly, it M,Y be r i.Uea only
by lle4tlon by the pop14 or, in Case of a faaancy, by elao-
titanby the executive oonslttse.
         'he,thexWooe, reepeotfully advise that both puer-
tIo)la,
      Nos. 1 nnd 2, met b4 answered in the negative.

                                        Very   truly    yours